Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 1 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 2 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 3 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 4 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 5 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 6 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 7 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 8 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 9 of 10




                          EXHIBIT 2
Case 20-03016 Document 79-3 Filed in TXSB on 09/30/20 Page 10 of 10




                           EXHIBIT 2
